Mr. Presiding Justice Ball dissents: The auestion presented is this: If a husband, able to provide a separate home for his wife, takes her to a home presided over and wholly controlled by the mother-in-law, and relegates his wife, in spite of repeated requests, to a subordinate position, and submits to seeing her dominated by such mother-in-law, is the wife thereby justified in living separate and apart from her husband, and therefore entitled to separate maintenance ? Under the circumstances of this case I unhesitatingly say yes. There is but little romance here. Each of the parties had been married before. Appellant was not an untrained girl, but was a woman of middle age, with a home of her own. The husband, before he made these voluntary conveyances in fraud of his wife, was amply able to provide her a separate home over which she could preside. Instead of so doing he took her to a flat where everything was in absolute control of his mother-in-law by a previous wife. This woman handled all the household funds and would let the wife do nothing. She even went to the store and purchased clothing which she thought was suitable for the wife; and when offended by something the wife did or said, for the last three weeks the wife remained she did not speak to appellant. The wife protested and offered to live with the husband and his daughter in any home he might select, or they might come to her house and there live until he could procure a separate home. He refused to interfere in her behalf, and then appellant did what any other self-respecting woman would do, left his house, and called upon him to give her the position in the household to which as a wife she was entitled, namely, to preside over it, subject only to his guidance and control. The learned chancellor refused to permit appellant to show that when she returned to the house the mother-in-law took appellant’s clothes and, threw them in front of her' and told her to get out of the house. This ruling can be justified upon no other ground than this—that whatever the mother-in-law might do to render the life of the wife miserable, is wholly immaterial in a suit for separate maintenance. I do not think so. Where the husband insists that the mother-in-law shall rule the household, her conduct toward the wife is material, for it is part of the res gestaey and makes her place in the home endurable or unendurable. « Besides, it is not to be laid down as settled law that a wife must live in the house with her mother-in-law or be divorced from her husband for desertion.’? Albee v. Albee, 141 Ill. 550; Powell v. Powell, 29 Vt. 148. The courts have held that the husband may insist that his mother-in-law shall not live in his house, especially if she is the disturbing element. Maben v. Maben, 72 Iowa, 658, 662; Shaw v. Shaw, 17 Conn. 189, 195. Why not give the wife the same privilege ? The husband can take refuge in his business or at his club, while the wife must spend most of her waking hours in the home. This record shows that all appellant asked for was a home in which she could be mistress. To this every wife is entitled, and it is the duty of the husband to furnish one corresponding to his circumstances and condition in life. Shinn v. Shinn, 51 N. J. Eq. 78, 83; Dwyer v. Dwyer, 2 Mo. App. 17, 19; Obrock v. Obrock, 32 Ill. App. 149. Conduct which is wholly insufficient to constitute grounds for divorce may justify a wife in living separate and apart from her husband. Farnham v. Farnham, 73 Ill. 499. I am of the opinion that the decree of the Superior Court should be reversed.